Case 1:16-cv-02914-KAM-JO Document 169 Filed 11/23/18 Page 1 of 2 PageID #: 2584




     HO P | HEYGOOD, ORR & PEARSON
                     6363 N. State Highway 161, Suite 450, Irving, TX 75038

                         214.237.9001 | 877.446.9001 | 214.237.9002 F

                                         www.hop-law.com

                                         November 23, 2018

 VIA ECF
 Honorable James Orenstein
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     No. 16-CV-2914 (KAM) (JO)
                China Power Equipment, Inc. et al. v. Song et al.

 Dear Judge Orenstein:

 Plaintiff China Power briefly responds to DHLO’s letter [#168]. DHLO misses the point. Plaintiff
 agrees the documents at issue are, as DHLO puts it, “communications between DHLO attorneys
 … and DHLO's client.” However, as set forth in Plaintiff’s letter [#166], the communications are
 clearly “at issue” in this case and thus discoverable. Indeed, the integrity of DHLO’s legal
 advice—advice DHLO expressly consented Plaintiff could rely on—is the issue. Under the
 circumstances, merely confirming the documents are attorney-client communications (which is
 undisputed) by conducting in camera review would add nothing but time and expense.

 Moreover, Plaintiff is effectively “the client.” DHLO expressly granted Plaintiff consent to rely
 on its advice and to represent that “DeHeng Law Office, our PRC counsel, has advised us that in
 their opinion the Management Entrustment Agreement is legal and enforceable….” Complaint
 [#138] at ¶ 129. At a minimum, the Management Entrustment Agreement that DHLO claims is
 valid ostensibly puts Plaintiff in complete control of the entity that DHLO admits was its client.

 If the Court determines in camera review is necessary before ordering the documents produced,
 Plaintiff believes that such a review will show: (a) the communications are “at issue” and thus not
 privileged; (b) questions of privilege should be governed by Chinese law and thus the
 communications are not privileged from discovery; and/or (c) the communications are
 discoverable under the crime-fraud exception. See Plaintiff’s letter [#166]. In this regard, Plaintiff
 strongly disagrees that a translator “selected by DHLO” is also “independent.” If a translator is
 necessary, one should be selected by the Court or by agreement of the parties.
Case 1:16-cv-02914-KAM-JO Document 169 Filed 11/23/18 Page 2 of 2 PageID #: 2585
 Hon. James Orenstein
 United States District Court
 November 23, 2018
 Page 2
 ____________________


 As to Chinese law, DHLO offers no support beyond a bare unsupported claim that the documents
 are privileged from discovery under Chinese law. In reality, “Chinese law creates a duty of
 confidentiality instead.” Wultz v. Bank of China Ltd., 979 F. Supp. 2d 479, 492–93 (S.D.N.Y.
 2013), citing Article 38 of the Law of the People's Republic of China on Lawyers. “[T]he duty of
 confidentiality is an ethical obligation and not an evidentiary protection analogous to the attorney-
 client privilege or work-product doctrine.” Id.; see also Leah M. Christensen, A Comparison of
 the Duty of Confidentiality and the Attorney-Client Privilege in the U.S. and China: Developing A
 Rule of Law, 34 T. JEFFERSON L. REV. 171, 172–73 (2011) (“The concept of the attorney-client
 privilege, however, does not exist under Chinese law. In other words, confidential communications
 between an attorney and a client are neither privileged nor protected.”), citing XU Xi, A
 Comparative Study of Lawyers' Ethics in the US and PRC: Attorney-Client Privilege and Duty of
 Confidentiality, 1 TSINGHUA CHINA L. REV. 46, 47 (2009).

 Under Chinese or U.S. law, the documents are not privileged from discovery. DHLO should be
 ordered to produce them, and Plaintiff should be awarded attorney fees and expenses.

                                                       Respectfully submitted,

                                                       /s/ James Craig Orr, Jr.
                                                       James Craig Orr, Jr.
                                                       Attorneys for Plaintiffs


 cc: All Appearing Counsel of Record (via ECF)
